—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of disposition of the Family Court (Bellantoni, J.), entered July 27, 1995, which, after a fact-finding hearing, terminated her parental rights to her two children on the ground of permanent neglect.
Ordered that the order is affirmed, without costs or disbursements.
The petitioner Westchester County Department of Social *371Services (hereinafter the agency) met its burden of establishing by clear and convincing evidence that it used diligent efforts to encourage and strengthen the parental relationship, and that the mother permanently neglected her son Masa and daughter Imani by failing to plan for their future (see, Matter of Lameek L., 226 AD2d 464). It was appropriate for the agency to focus its attention primarily upon the mother’s drug abuse problem, which was the main obstacle to her reunification with the children. The mother’s repeated failure to complete a drug program over the course of two years evidenced her failure to plan for the children’s return (see, Matter of Lameek L., supra, at 465).
We have examined the mother’s remaining contentions, and find them to be without merit. Bracken, J. P., O’Brien, Thompson and Altman, JJ., concur.